—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered July 25, 1995, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
*74Defendant’s challenge to his plea allocution is unpreserved and without merit, since his factual recitations, in which he admitted assisting the other person named in the indictment in an exchange of cocaine, did not cast significant doubt on his guilt or otherwise call into question the voluntariness of the plea (People v Toxey, 86 NY2d 725; People v Lopez, 71 NY2d 662, 666). Concur — Rosenberger, J. P., Nardelli, Wallach, Rubin and Mazzarelli, JJ.